Case 4:18-cv-00825-O Document 79 Filed 06/18/19              Page 1 of 5 PageID 1872


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                        Plaintiffs,

 v.                                             Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                        Defendants.


         PLAINTIFFS’ UNOPPOSED MOTION FOR ENTRY OF
             JUDGMENT ON A SEPARATE DOCUMENT
      The plaintiffs respectfully ask the Court to enter its judgment on a separate doc-
ument in accordance with Rule 58(a). See Fed. R. Civ. P. 58(d) (“A party may request
that judgment be set out in a separate document as required by Rule 58(a).”). The
defendants are unopposed to this motion.
      The plaintiffs believe that the Court’s permanent injunction of June 5, 2019, is
in full effect, and we acknowledge that the document claims to have entered judgment
for the plaintiffs. Nevertheless, we respectfully request entry of judgment on a separate
document out of an abundance of caution. See, e.g., Hanson v. Town of Flower Mound,
679 F.2d 497, 502 (5th Cir. 1982) (“[I]t remains the better practice to have the
judgment entered as a separate document.”); id. at 500 n.2 (“The failure of litigants
before this court to ensure that a judgment is entered as a separate document is all
too frequent.”); see also Bates v. Johnson, 901 F.2d 1424, 1427–28 (7th Cir. 1990)
(“When a judge does not record an injunction or declaratory judgment on a separate
document, the defendant is under no judicial compulsion.”). Entry of judgment on a
separate document also starts the 30-day (or 60-day) clock for filing a notice of appeal.
See Hammack v. Baroid Corp., 142 F.3d 266, 270 (5th Cir. 1998) (“Under the plain


motion for entry of judgment on separate document                             Page 1 of 5
Case 4:18-cv-00825-O Document 79 Filed 06/18/19               Page 2 of 5 PageID 1873


language of Fed. R. App. P. 4(a)(1) and Fed. R. Civ. P. 58, the thirty-day period for
taking an appeal does not begin to run until the court has issued a separate document
and records entry of the final judgment in its civil docket. Should a court fail to issue
a separate document, a party seeking finality remains free to request one.”).
    The plaintiffs do not believe it is necessary for the Court to postpone entry of
judgment on a separate document until it rules on Nevada’s motion for intervention.
If the Court decides to grant Nevada’s motion, Nevada will still be able to appeal the
judgment so long as the Court grants intervention within 30 days after entry of judg-
ment on a separate document. See Fed. R. App. 4(a)(1)(A). And if the Court denies
Nevada’s motion, then Nevada can appeal that denial without regard to when final
judgment is entered. See Edwards v. City of Houston, 78 F.3d 983, 992 (5th Cir.
1996). There is no reason to delay the entry of judgment on a separate document
unless the Court needs more than 30 days from now to rule on the outstanding mo-
tion for intervention. Under the local rules, Nevada’s reply brief is due on June 28,
2019.
    The plaintiffs have attached to this motion a proposed judgment that repeats ver-

batim the language that appears in the Court’s order of June 5, 2019, with one minor
edit. In the portions of the order that enjoin the defendants from enforcing the Con-

traceptive Mandate, we have added the defendants’ “successors in office” to the list
of those bound by the Court’s injunction. See 5 U.S.C. § 702 (“[A]ny mandatory or
injunctive decree shall specify the Federal officer or officers (by name or by title), and
their successors in office, personally responsible for compliance.”). We have attached
a redlined version of this proposed judgment as well for the Court’s review. The de-
fendants are unopposed to this change.




motion for entry of judgment on separate document                              Page 2 of 5
Case 4:18-cv-00825-O Document 79 Filed 06/18/19        Page 3 of 5 PageID 1874


                              CONCLUSION
    The motion for entry of judgment on a separate document should be granted.

                                        Respectfully submitted.

                                         /s/ Jonathan F. Mitchell
 Charles W. Fillmore                    Jonathan F. Mitchell
 H. Dustin Fillmore                     Texas Bar No. 24075463
 The Fillmore Law Firm, L.L.P.          Mitchell Law PLLC
 1200 Summit Avenue, Suite 860          111 Congress Avenue, Suite 400
 Fort Worth, Texas 76102                Austin, Texas 78701
 (817) 332-2351 (phone)                 (512) 686-3940 (phone)
 (817) 870-1859 (fax)                   (512) 686-3941 (fax)
 chad@fillmorefirm.com                  jonathan@mitchell.law
 dusty@fillmorefirm.com
                                        Counsel for Plaintiffs and
 Dated: June 18, 2019                   the Certified Classes




motion for entry of judgment on separate document                      Page 3 of 5
Case 4:18-cv-00825-O Document 79 Filed 06/18/19          Page 4 of 5 PageID 1875


                   CERTIFICATE OF CONFERENCE
    I certify that on June 18, 2019, I conferred with Daniel Riess, counsel for the
defendants, and he informed me that the defendants are unopposed to this motion.



                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Certified Classes




motion for entry of judgment on separate document                        Page 4 of 5
Case 4:18-cv-00825-O Document 79 Filed 06/18/19             Page 5 of 5 PageID 1876


                         CERTIFICATE OF SERVICE
    I certify that on June 18, 2019, I served this document through CM/ECF upon
all counsel of record in this case, including:

Daniel Riess
U.S. Department of Justice
Civil Division, Room 6122
20 Massachusetts Avenue NW
Washington, D.C. 20530
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Certified Classes




motion for entry of judgment on separate document                         Page 5 of 5
